PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/801,379
Filing Date: 26 Feb 2020
Appellant(s): Perlak et al.



__________________
Timothy C. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/25/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), and Balandier et al. (US 2011/0146297).
Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), Balandier et al. (US 2011/0146297), and Kashihara et al. (US 2014/0219048).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), and Balandier et al. (US 2011/0146297) as applied to claim 1, and further in view of McKenna (US 5,119,624).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), and Balandier et al. (US 2011/0146297) as applied to claim 1, and further in view of Lawlor et al. (US 2013/0149100).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), and Balandier et al. (US 2011/0146297) as applied to claim 1, and further in view of Zhang et al. (US 2014/0321967).
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), and Balandier et al. (US 2011/0146297) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), Balandier et al. (US 2011/0146297), and Robinson (US 2013/0318988).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Templin (US 3,717,994) in view of Belokon et al. (US 2005/0001598), Yilmaz et al. (US 2014/0219794), Balandier et al. (US 2011/0146297), and Kashihara et al. (US 2014/0219048) or, in the alternative, under 35 U.S.C. 103 as .

(2) Response to Argument
Appellant argues that there is no reason to make the combination used by the Examiner to reject the independent claims. Appellant further argues that it would not have been obvious to add the bleed assembly of Balandier to the combination of Templin, Belokon, and Yilmaz in order to provide for cooling of hot exhaust gas passing through Templin’s exhaust duct 22 because Balandier’s bled assembly and diffuser screen is used for a completely different purpose. Appellant states that Balandier’s bleed assembly is used to divert air away from an engine core airflow into a bypass airflow, which is the opposite of claim 1 where the flow distributor is configured to provide compressed air from the second compressor bleed line into the exhaust duct through the plurality of cooling holes. Appellant additionally states that instead of using its bleed assembly 30 as an inlet to an exhaust duct containing hot gases, Balandier uses its bleed assembly 30 as an outlet for the hot gases of its core airflow. Consequently, according to Appellant, Balandier uses its bleed assembly for the opposite purpose as Appellant’s temperature-control module and, therefore, one having ordinary skill in the art would not be prompted to modify the combination of Templin, Belokon, and Yilmaz as the Examiner proposes.

In response to Appellant’s arguments, the Examiner notes the following:
In response to Appellant’s argument that there is no reason to make the combination used by the Examiner to reject the independent claims, Page 5 of the Office Action states “[i]t would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Templin in view of Belokon, and Yilmaz to have the flow distributor include a plurality of cooling holes opening to the duct where the fluid is exhausted, as taught by Balandier, in order to enhance the mixing of hot and cold fluid flows (see Paragraphs 0002-0003 of Balandier)” (emphasis added). It is additionally noted that Balandier states that this mixing of gases that are at different temperatures leads to limiting and/or preventing thermal damage to the components (Paragraph 0003 of Balandier). As 
In response to Appellant’s argument that it would not have been obvious to add the bleed assembly of Balandier to the combination of Templin, Belokon, and Yilmaz, it is first noted that Yilmaz teaches (as discussed on Pages 4-5 of the Final Rejection mailed 5/25/2021) a temperature-control module (126, 106) upstream of (see Figure 2) a heat exchanger (102), a first compressor bleed line (at 110) leads to the heat exchanger (102) and a second compressor bleed line (at 126) leads into the exhaust duct (at 116, 118) upstream of the heat exchanger (102; see Figure 2) and is operable to selectively feed (via 106; see Paragraph 0026) compressed air from the compressor section (from 52; see Figure 2 and Paragraph 0025) to the exhaust duct (116, 118) upstream of the heat exchanger (102)…the temperature-control module (126, 106) includes a flow distributor (valve 106 distributes flow between passages 116 and 126 to 118; see Figure 2 and Paragraph 0026) into the exhaust duct (116, 118), the flow distributor (at valve 106) configured to provide compressed air (Paragraphs 0025-0026) from the second compressor bleed line (126) into the exhaust duct (at 118). As discussed in the Final Office Action mailed 5/25/2021, Templin in view of Belokon and Yilmaz does not teach that the flow distributor includes a plurality of cooling holes opening to the exhaust duct. Balandier teaches, however, a flow distributor (30) that includes a plurality of cooling holes (at 36) opening to the duct (at 22) where the fluid is exhausted (see Figure 2), wherein the plurality of cooling holes (36) provide compressed air (C) through the cooling holes (at 36). It is noted that the proposed combination is to modify Yilmaz’s flow distributor to include Balandier’s concept of incorporating cooling holes opening to the duct where the fluid is being exhausted. Additionally, "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) teachings of references does not involve an ability to combine their specific structures."). It is further noted that Belokon teaches that the inlet temperature to the recuperator should be prevented from exceeding a maximum allowable level dictated by material limits (see Paragraph 0040 of Belokon). Therefore, one having ordinary skill in the art would have recognized that the combination of Yilmaz’ compressed air (from 126) with exhaust gases (from 116) upstream from the heat exchanger (102) should be mixed as efficiently as possible in order to avoid temperature gradients that might exceed the material limits. Thus, Balandier’s teaching of cooling holes included in a flow distributor to enhance mixing of different-temperature flows would have suggested to those of ordinary skill in the art that modifying the flow distributor of Templin in view of Belokon and Yilmaz to include Balandier’s concept of placing cooling holes with the flow distributor would enhance mixing of the flows and limit/prevent thermal damage to components (see Paragraphs 0002-0003 of Balandier).
Appellant argues that their cooling holes operate as an inlet by providing compressed air from the compressor bleed line into a duct, while Balandier’s cooling holes operate as an outlet. In response, Balandier’s cooling holes (at 36) also operate as an inlet by providing compressed air (C) from (see flow arrows in Figure 2) the compressor bleed line (34) into (see flow arrows in Figure 2) a duct (22). Moreover, Balandier does teach that fluid is exhausted through duct 22, i.e., duct 22 is an exhaust duct where flow B is expelled from the engine. Therefore, Balandier is providing, in a similar manner as Appellant, compressed air from a compressor bleed line (34) into an exhaust duct (22) through a plurality of cooling holes (36).
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS P BURKE/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741 

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                       {

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.